DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The after-final response and amendment of 4 January 2022 are entered.
Claims 3-7, 10-14, 16, 19-21, 29-31, and 33 have been canceled. Claims 1, 2, 8, 9, 15, 17, 18, 22-28, 32, 34, and 35 are pending. Claims 8 and 9 are withdrawn. Claims 1 ,2, 15, 17, 18, 22-28, 32, 34, and 35 are being examined on the merits.
The species election requirement of 16 March 2020 is withdrawn. Claims 8 and 9 are rejoined.
	The rejection of claims 1, 2, 15, 17, 18, 22-25, and 32 under 35 U.S.C. 103 as being unpatentable over Hussain and Anonymous is withdrawn in light of the amendment and remarks filed 4 January 2022.
	The rejection of claims 1, 2, 14, 15, 176, 18, 22, 26, and 32 under 35 U.S.C. 103 as being unpatentable over Ferens and Anonymous is withdrawn in light of the amendment and remarks filed 4 January 202.
	The rejection of claims 27 and 28 under 35 U.S.C. 103 as being unpatentable over Ferens and Anonymous in view of Svensson is withdrawn in light of the amendment and remarks filed 4 January 2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with ANTHONY ZUCCHERO on 1 February 2022.
The application has been amended as follows: 
Claims 1 and 2 are allowed as previously presented.
Claims 3-7 remain canceled as previously presented.
Claims 8 and 9 are allowed as previously presented.
Claim 15 is allowed as previously presented.
Claim 16 remains canceled as previously presented.
Claims 17 and 18 are allowed as previously presented.
Claims 19-21 remain canceled as previously presented.
In claim 22, insert “wherein aI is chosen from 123I, 124I, 125I, and 131I” at the end of the claim.
Cancel claim 23.
In claim 24, insert “wherein aI is chosen from 123I, 124I, 125I, and 131I” at the end of the claim.
Cancel claim 25. 
Claims 26-28 are allowed as previously presented. 
Claims 29-31 remain canceled as previously presented.

Claim 33 remains canceled as previously presented.
Claims 34 and 35 are allowed as previously presented.

The amendment to claims 22 and 24 are supported by p.7 lines 13-15 and p.10 line 1 of the specification as filed, respectively.

Reasons for Allowance
Claims 1, 2, 8, 9, 15, 17, 18, 22, 24, 26-28, 32, 34, and 35 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art references consist of Hussain et al., USP 5,985,239, and Ferens et al., J. Nucl. Med. 25:367-370), both of which teach the use of chloramine-T to iodinate a biomolecule at tyrosine residues. In neither reference is it taught that the chloramine source is an alkylchloramine, monochloramine, dichloramine, trichloramine, methylchloramine, dimethylchloramine, ethylchloramine, of diethylchloramine. As cited, the Anonymous art recognizes the existence of these other chloramine moieties, but it does not teach that they are particularly used in any iodination reactions, nor that their use results in formation of an iodinated biomolecule in the absence of an N-chloro derivatives. Even if using Anonymous to provide other organic and inorganic chloramines, there is no reasonable expectation that their use would result in iodination where no N-chloro derivatives form. No other art teaches or fairly suggests that use of these particular chloramines versus the known chloramine-T method results in . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658        

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658